Case 0:18-cv-62119-WPD Document 53 Entered on FLSD Docket 04/04/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
  MARK EDELSBERG, individually and on behalf of
  all others similarly situated,
                                                           CASE NO.: 0:18-cv-62119-WPD
         Plaintiff,
  v.
  THE BREA FINANCIAL GROUP, LLC D/B/A
  PUB CLUB LEADS, a California Limited Liability
  Company,
        Defendant.
  ___________________________________________/


               JOINT STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
                   WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)

         NOW COMES Plaintiff, Mark Edelsberg, Defendant, The Brea Financial Group, LLC

  d/b/a Pub Club Leads, and Third-Party Defendant, Leo Edelsberg, by and through their

  respective counsel, and pursuant to Fed. R. Civ. P. 41(a), hereby stipulate and agree to the

  dismissal with prejudice of Plaintiff’s individual claims against Defendant, without prejudice of

  the putative class claims against Defendant, and with prejudice of Defendant’s claims asserted in

  the Third-Party Complaint against Third-Party Defendant. Each Party shall bear their own

  respective costs and attorneys’ fees.

         Dated: April 4, 2019.
                                              Respectfully submitted,

                                              By:     /s/ Manuel S. Hiraldo
                                                      Manuel S. Hiraldo
                                                      Fla. Bar. No. 030380
                                                      Email: mhiraldo@hiraldolaw.com
                                                      Hiraldo P.A.
                                                      401 E. Las Olas Blvd., Suite 1400
                                                      Fort Lauderdale, Florida 33301
                                                      Attorneys for Plaintiff and Third-Party
                                                      Defendant

                                             Page 1 of 2

  39515485.1
Case 0:18-cv-62119-WPD Document 53 Entered on FLSD Docket 04/04/2019 Page 2 of 2
                                              Joint Stipulation of Voluntary Dismissal with Prejudice
                                                                       Case No.: 0:18-cv-62119-WPD

                                             By:    /s/ Jamey R. Campellone
                                                    BETH-ANN E. KRIMSKY
                                                    Fla. Bar No. 968412
                                                    Email: beth-ann.krimsky@gmlaw.com
                                                    Email: clemencia.corzo@gmlaw.com
                                                    JAMEY R. CAMPELLONE
                                                    Fla. Bar No. 119861
                                                    Email: jamey.campellone@gmlaw.com
                                                    Email: shayna.yasinian@gmlaw.com
                                                    GREENSPOON MARDER LLP
                                                    200 East Broward Blvd., Suite 1800
                                                    Fort Lauderdale, Florida 33301
                                                    Tel: (954) 527-6296
                                                    Fax: (954) 333-4027
                                                    Attorneys for Defendant The Brea Financial
                                                    Group, LLC d/b/a Pub Club Leads

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 4th day of April, 2019, I electronically filed the
  foregoing Joint Stipulation of Voluntary Dismissal of Action with the Clerk of the Court using
  the CM/ECF system which will send notification of such filing to all attorneys of record.

                                             By:    /s/ Jamey R. Campellone
                                                    JAMEY R. CAMPELLONE
                                                    Fla. Bar No. 119861




                                           Page 2 of 2

  39515485.1
